             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 1 of 9




                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF COLORADO

                         Civil Case No. 1:21-cv-1369

                         NICK VILLEGAS,

                                              Plaintiff,

                         v.

                         TERRAPIN TOWER ROAD, LLC, d/b/a Hampton Inn Denver Airport,
                         TERRAPIN STAFFING CORP.,
                         TOWER ROAD LLC, and MICHAELA FITZGERALD, an individual,

                                              Defendants.


                                                                  COMPLAINT


                                                                INTRODUCTION

                              1. Plaintiff Nick Villegas (“Plaintiff”) worked as an Assistant General Manager for

                                 Defendants’ hotel for approximately two and a half years.        Toward the end of his

                                 employment, on paper he was laid off due to the pandemic. However, the General Manager

                                 of the hotel asked him to continue working a few days a week, with the promise that when

                                 the company allowed him to return to full time status that they would compensate him for

                                 the hours he had worked as vacation time. Unfortunately, however, that never happened.

                                 Ultimately Defendants wholly failed to pay him for at least 133.56 hours of work over a 5-

                                 6 month period.

                              2. To challenge these and other wage violations, Plaintiff brings this action, by and through

                                 his attorneys, against Defendants Terrapin Tower Road, LLC, d/b/a Hampton Inn Denver

                                 Airport, Defendant Terrapin Staffing Corp. and Michaela Fitzgerald, to recover unpaid or

                                 underpaid wages and other damages under the provisions of the Fair Labor Standards Act

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 2 of 9




                                of 1938, as amended, 29 U.S.C. § 201, et seq. (hereinafter “FLSA”), the Colorado Wage

                                Claim Act, §8-4-101, et seq. and the Colorado Minimum Wage Act, C.R.S. §8-6-101, et

                                seq., as implemented by the Colorado Overtime and Minimum Protections Order (the

                                “COMPS”).

                                                         JURISDICTION AND VENUE

                            3. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                            4. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                28 U.S.C. § 1367.

                            5. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred at the

                                Defendants’ hotel located at 6290 Tower Rd, Denver, CO 80249.

                                                                    PARTIES

                         Defendant Terrapin Tower Road, LLC d/b/a Hampton Inn Denver Airport

                            6. Defendant Terrapin Tower Road, LLC d/b/a Hampton Inn Denver Airport (hereinafter

                                “Terrapin”) is a corporation doing business within Denver County, whose principal place

                                of business is located at 6290 Tower Rd, Denver, CO 80249. Its registered agent is listed

                                with the Colorado Department of State as Cogency Global Inc. with an address of 7700 E

                                Arapahoe Road, Suite 220, Centennial, CO 80112.

                            7. At all relevant times, Defendant Hampton Inn Denver Airport had annual gross revenues

                                in excess of $500,000.

                            8. Defendant Terrapin operates a hotel located at 6290 Tower Rd, Denver, CO 80249 which

                                does business as Hampton Inn Denver Airport.



ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                              Page 2
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 3 of 9




                            9. At all relevant times, Defendant Hampton Inn Denver Airport was engaged in interstate

                                commerce and/or the production of goods for commerce, within the meaning of the FLSA,

                                29 U.S.C. §§ 206(a) and 207(a).

                            10. At all times material to this action, Defendant Hampton Inn Denver Airport was subject to

                                the FLSA and was an “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.

                         Defendant Terrapin Staffing Corp.

                            11. Defendant Terrapin Staffing Corp. (hereinafter “Terrapin Staffing”) is a foreign

                                corporation whose principal place of business is located at 12600 N. Featherwood Dr.,

                                Suite 101, Houston, TX 77034.

                            12. Terrapin Management and Investment is an enterprise consisting of several corporate

                                entities that collectively are in the business of, inter alia, operating hotels such as the one

                                at which the Plaintiff worked.

                            13. At all relevant times, the corporate Defendants’ business activities were related and

                                performed through unified operations or common control for a common business purpose

                                and constituted an “enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r).

                            14. Terrapin Staffing is the entity listed on the Plaintiff’s paychecks and W2s.

                            15. At all relevant times, Defendant Terrapin Staffing had annual gross revenues in excess of

                                $500,000.

                            16. At all relevant times, Defendant Terrapin Staffing was engaged in interstate commerce

                                and/or the production of goods for commerce, within the meaning of the FLSA, 29 U.S.C.

                                §§ 206(a) and 207(a).

                            17. At all times material to this action, Defendant Terrapin Staffing was subject to the FLSA

                                and was an “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.



ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 3
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 4 of 9




                         Defendant Michaela Fitzgerald

                            18. Defendant Michaela Fitzgerald, an individual, resides in Colorado.

                            19. At all times material to this action, Defendant Fitzgerald served as the General Manager of

                                the Hampton Inn at issue.

                            20. At all times material to this action, Defendant Fitzgerald exercised substantial control over

                                the functions of the hotel’s employees including Plaintiff. For example, she had the ability

                                and authority to hire and fire employees, set rates of pay, and set employee schedules.

                            21. Defendant Fitzgerald was the individual who asked Plaintiff to stay on and work, in return

                                for later compensation.

                            22. At all times material to this action, Defendant Fitzgerald was an “employer” of the Plaintiff,

                                as defined by § 203(b) of the FLSA.

                         Plaintiff Nick Villegas

                            23. Plaintiff Nick Villegas is a resident of Denver, Colorado, which is in Denver County.

                            24. Plaintiff Villegas worked for Hampton Inn Denver Airport as a full time Assistant General

                                Manager from September 1, 2017 to March 2020.

                            25. Plaintiff’s primary supervisor was Defendant Michaela Fitzgerald.

                            26. From April 2020 to September 2020, Plaintiff continued to work at the hotel for at least

                                another 133.56 hours for which he was unpaid.

                            27. At all times material to this action, Plaintiff Villegas was an “employee” within the

                                meaning of 29 U.S.C. § 203(e) and 7 C.C.R. 1103-1(2).

                            28. His rate of pay was supposed to be $54,000 per year.




ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                    Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 4
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 5 of 9




                            29. To determine his “regular rate” we divide this by 52 weeks, and then by 40 hours per

                                week. This yields an hourly rate of $25.96. That times the 133.56 hours for which he was

                                unpaid comes to $3,467.42.

                            30. Rather than his actual rate of pay Defendants only compensated the Plaintiff at a rate of

                                $48,156 a year.

                            31. For the approximately 3 years before his “lay off” this results in an underpayment of

                                $5,844/year, or $17,532 in all.

                                                                  LEGAL CLAIMS

                                                    As And For A First Cause of Action:
                                             FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            32. Plaintiff reallege and incorporate by reference each allegation contained in the paragraphs

                                above, and by reference replead and incorporate them as though fully set forth here.

                         Failure to Pay Minimum Wage

                            33. Defendants failed to pay Plaintiff the minimum wage for all hours worked, in violation of

                                the FLSA.

                            34. In fact, for the hours he worked in April through September 2020, Defendants did not pay

                                him anything at all.

                         Willful & Not Based on Good Faith & Entitlement to Damages

                            35. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            36. At all relevant times, Defendants knew of the FLSA’s requirements regarding minimum

                                wage, overtime, tip credits, and break. In paying Plaintiff in the manner in which they did,

                                Defendants knowingly violated the mandates of the FLSA.

                            37. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                   Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                 Page 5
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 6 of 9




                             38. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                 damages available under the FLSA which include, but are not limited to, all unpaid wages,

                                 overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                 more specifically 29 U.S.C. § 216(b).

                                                         As And For A Second Cause of Action:
                                                          COLORADO WAGE ACT VIOLATIONS

                             39. Plaintiff realleges and incorporates by reference each allegation contained in the

                                 paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                 here.

                             40. The Defendants were Plaintiff’s “employer” as that term is defined by the Wage Order. 7

                                 C.C.R. 1103-1(2).

                             41. Plaintiff is Defendants’ “employee” as that term is defined by the Wage Order because he

                                 performed labor for the benefit of Defendant in which Defendant commanded when,

                                 where, and how much labor or services would be performed. 7 C.C.R. 1103-1(2).

                         Failure to Pay Minimum Wage
                         (Violation of the C.R.S. § 8-6-101 et seq.; Colorado Min. Wage Order 31, 7 C.C.R. § 1103-1)

                             42. The Defendants failed to pay Plaintiff at a rate at or above the applicable minimum wage

                                 rate for all hours worked in the workweek.

                             43. Specifically, Defendants did not pay Plaintiff anything at all for the time that he worked in

                                 April to September 2020.

                         Failure to Pay Wages When Due
                         (Violation of the C.R.S. § 8-6-103)

                             44. The Defendants failed to pay Plaintiff all his earned wages when due.

                         Failure to Pay All Earned Wages
                         (Violation of the C.R.S. § 8-6-109)

                             45. Plaintiff has been separated from employment with Defendants.

ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                        Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                      Page 6
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 7 of 9




                             46. Defendants have failed to pay Plaintiff all his wages and compensation earned during

                                 Plaintiff’s employment.

                         Failure to Tender Payment in Respond to Wage Demand
                         (Violation of the C.R.S. § 8-4-109)

                             47. Plaintiff, through counsel, propounded a Colorado wage demand letter dated January 29,

                                 2021.

                             48. In response to this letter, Defendants did not tender any payment for wages claimed to be

                                 due to Plaintiff.

                             49. More than 14 days have elapsed since January 29, 2021.

                             50. Defendants owe Plaintiff statutory damages equal to 125% for the first $7,500 owed to

                                 him, 50% of the remainder, and another 50% of those combined amounts because their

                                 failure to tender payment was willful, pursuant to § 8-4-109.

                         Damages

                             51. Plaintiffs are entitled to recover in this civil action the unpaid balance of the full amount

                                 of unpaid wages, underpaid minimum wages, and/or underpaid overtime wages that are

                                 owed and appropriate penalties, together with reasonable attorney fees and court costs.

                                 C.R.S. § 8-6-118; 7 C.C.R § 1103-1(18).

                                                         As And For A Third Cause of Action:
                                                        CIVIL THEFT OF SERVICES (CONVERSION)

                             52. Plaintiff realleges and incorporates by reference each allegation contained in the

                                 paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                 here.

                             53. By failing to pay the Plaintiff all of his wages or compensation, Defendants have

                                 committed theft of services.



ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 7
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 8 of 9




                            54. Pursuant to COMPS #36, § 8.4, failure to pay an employee less than the minimum

                                wage and willful refusal to pay wages or compensation, or false denial of the amount of a

                                wage claim, or the validity thereof, or that the same is due, with intent to secure for himself,

                                any discount upon such indebtedness or any underpayment of such indebtedness or with

                                intent to annoy, harass, oppress, hinder, coerce, delay, or defraud the person to whom such

                                indebtedness is constitute theft under C.R.S. § 18-4-401.

                            55. Defendants failed to pay the Plaintiff at or above the minimum wage from April to

                                September of 2020.

                            56. Defendants also willfully refused to pay the wages or compensation claimed in his demand

                                letters.

                            57. Pursuant to CRS § 18-4-405, Defendants are liable to the Plaintiff for three times the

                                amount of the actual damages sustained in addition to costs of the action and reasonable

                                attorney fees.

                                                    As And For A Fourth Cause of Action:
                                                 BREACH OF CONTRACT & UNJUST ENRICHMENT

                            58. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                here.

                            59. To the extent that any of the Plaintiff’s work as herein described is not covered under

                                the other statutes or causes of action, Plaintiff brings breach of contract and/or unjust

                                enrichment claims as alternative theories of relief.

                            60. Plaintiff claims the greater of the relief available to him but does not seek duplicative

                                recovery.




ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                      Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                    Page 8
 New York, NY 10004
     212.961.7639
www.andersondodson.com
             Case 1:21-cv-01369-CMA-NRN Document 1 Filed 05/19/21 USDC Colorado Page 9 of 9




                                                                  PRAYER FOR RELIEF

                            WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)     Award Plaintiff unpaid and underpaid wages due under the FLSA and the Colorado

                                        Wage Laws; and

                                (B)     Award Plaintiff liquidated damages in the amount of their unpaid FLSA wages

                                        pursuant to 29 U.S.C. § 216(b); and

                                (C)     Award Plaintiff statutory damages as provided for by Colorado law; and

                                (D)     Award Plaintiff three times the amount of the actual damages sustained; and

                                (E)     Award Plaintiff interest; and

                                (F)     Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                (G)     Award such other and further relief as this Court deems necessary and proper.

                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a trial

                         by jury on all questions of fact raised by the complaint.



                                Respectfully submitted, this 19th day of May, 2021.


                                                                           ANDERSONDODSON, P.C.


                                                                           s/ Penn Dodson
                                                                           Penn A. Dodson
                                                                           penn@andersondodson.com
                                                                           11 Broadway, Suite 615
                                                                           New York, NY 10004
                                                                           (212) 961-7639 tel.
                                                                           (646) 998-8051 fax

                                                                           Attorney for Plaintiff

ANDERSONDODSON, P.C.
                         Villegas v. Hampton Inn Denver Airport                                                    Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 9
 New York, NY 10004
     212.961.7639
www.andersondodson.com
